Title: Abigail Adams to Cotton Tufts, 8 June 1798
From: Adams, Abigail
To: Tufts, Cotton


          
            My dear sir
            June 8th Philadelphia 1798
          
          I received Yesterday Yours of May 28th  I inclose you the account of Money sent you, including what is now in this Letter. if I should not remit you any more untill I come; I will then Settle the remainder. I do not expect to leave here untill the first of July. I shall rejoice if it may be then. I have wanted the P——t to get you to draw for 2000 dollors which I think might be spaird, and to get you to vest it in stock but he says he believes he must Build a Barn & Stables with it. I am sure he will be glad when he finds the accommodations which have been made. I am anxious to have his Room a large & pleasent one, sufficient to take in his Books, and to do Buisness in; we had not one in the house which could be spaired. if Porters Family could get Soon enough out to have the Kitchin floor painted a plain yellow, it would save much Labour— I am rejoicd to hear the season is favourable. we have lately had very plentifull Rains. the dry weather here, was more hurtfull than with you, both to Grain & Grass, because much forwarder. we made a little excursion of 5 miles yesterday afternoon, to a Beautifull Farm of Judge Peters’s I was so delighted with, the Profusion of Grass, Grain, flowers & strawberries, and the kind Hospitality of its owners, whom we have long beene in habits of Intimacy with, that it was with reluctance I returnd again to the city I sustain the heat of the weather, and am not oppressd with the weight of care and buisness, and incessant application which weighs down my Friend. He is grown quite thin. this may not be any injury, as his application is so incessent, but he is pale and looks languid, & cannot get time to excercise. I dare not say to him how really unwell he look’s, yet I never knew him regularly in better spirits, and his Appetite is good. he sleeps in general tolerably well, but it is relief from buisness & care which he wants to recruit him. his Farm would be highly enjoyd by him the building up a Navy, officering an Army, & Navy, is with all its Patronage, one of the most Responsible & painfull tasks which falls to the lot of the Executive. I send you; I hope it will be, the last dispatch from our Lamb like Envoys— I fear they will find wolves to devour them. How could they stay? how could they bear to hold converse with that depraved and venal wretch Tallyrand? my son Thomas, tho absent from his Country four years has estimated the feelings, and sentiments, of his Countrymen upon the conduct of France &

particuliarly the late decree agains the Nutral powers, with much more judgement and accuracy. you will probably see an extract of a Letter in some Boston paper as late as of 4th March. I fear sir, and have reason for it, that the very great desire of one of the Envoys to do something; will lead him, to do—more than he ought. he will do more than he ought, if he remains a moment after his colleagues quit, and he will be a sacrifice to his credulity. I hope the orders for their immediate return, will have reachd them before this time, as their was no delay, after the first arrival of dispatches from them yesterday sir the Bill for cutting of further intercouse with France past the senate 18 to four. If it was not for that specious subtle Spair Cassius, that imported Foreigner, the House of Reps would proceed with energy—and act with decision, but he is continually throwing down Balls to them; & tho not golden ones, they obstruct their course, & prevent their reaching the Goal. Mr Foster of Massachesuts brought forward some Resolutions, which were orderd to be printed; and which you will see in the News paper inclosed; as well as the fate of Switzerland. that unhappy Country is such an instructive lesson & warning to us—that we shall be hardned and stupified not to profit by it—
          I rejoice My dear sir to hear that your Health is better. I pray that your Life may be many Years continued as a blessing to your Country & Friends. we have to mourn the loss of many valuable Citizens. dr Clark was eminently one of that number.
          I was not at a loss to conjecture whom you intended when you gave me a Hint, but that was the first intimation or Idea I had of any embarresment.— I most sincerly commisirate the Family—
          You will paint the back part of the house Red again tho I do not like the coulour— I am dear sir with sentiments of affection / and Love your / obliged
          
            A Adams
          
          
            P S— My Love to mrs Tufts & thanks for her excellent Letter
          
        